UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

Henry Saunders et al.,                        )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )       Civil Action No. 14-0870 (UNA)
                                              )
Joy Flowers-Conti et al.,                     )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       Eight prisoners at the Federal Correctional Institution in Loretto, Pennsylvania, have

brought this action pro se against two individuals, including Joy Flowers Conti “dba Western

District of Pennsylvania, United States District Court(s),” and the “W.D. Pennsylvania Assistant

US Attorney General dba Justice Dep’t. U.S. Attorneys Office for Western District of

Pennsylvania.” Compl. Caption. All but two of the plaintiffs, James Hendricks and Richard

Piccoli, have supplied the requisite financial information for the Court to proceed. See Order

[Dkt. # 3] (directing compliance with the filing fee requirements of the Prison Litigation Reform

Act). Upon review of the complaint, the Court will grant each motion to proceed in forma

pauperis, including that of Hendricks and Piccoli, and will dismiss this case pursuant to 28

U.S.C. § 1915A, which requires the Court to screen and dismiss a prisoner’s complaint upon a

determination that it fails to state a claim upon which relief may be granted.

       The complaint arises from alleged inaccurate court documents. Plaintiffs state, inter alia,

that “[e]ach accused party named both jointly and severally are believed to be responsible for

playing a part in the harm, injury and illegal records formed, had, maintained, and used to make

adverse determinations.” Compl. at 3. They suggest that defendant Flowers Conti is “ultimately



                                                  1
responsible for the failures and refusals of the businesses to correct their records when the

inaccuracies in such records and such were pointed out.” Id. at 4.      The Court takes judicial

notice of the fact that Joy Flowers Conti is Chief Judge of the United States District Court for the

Western District of Pennsylvania.

        Plaintiffs allege that they each “submitted to Joy Flowers Conti . . . and though [sic] the

law governing violations of 552a described at 5 USC 552(a)(g)[,]” id., thereby invoking the

Privacy Act, 5 U.S.C. § 552a. The Privacy Act governs the maintenance of records by federal

agencies. The Act creates a private cause of action against federal agencies, not individuals, and

it does not apply to the courts. See Ramirez v. Dep't of Justice, 594 F. Supp. 2d 58, 61-62

(D.D.C. 2009), aff'd., No. 10-5016, 2010 WL 4340408 (D.C. Cir. Oct. 19, 2010) (“For purposes

of the Privacy Act, the term ‘agency’ . . . does [not] include ‘the courts of the United States,’ . . .

a phrase interpreted as applying to the entire judicial branch of government.”) (quoting 5 U.S.C.

§ 551(1)(B)) (citing Washington Legal Found. v. United States Sentencing Comm'n, 17 F.3d

1446, 1449 (D.C. Cir. 1994)); see also id. at 62 (dismissing “all the individual defendants named

in the complaint . . . and the United States Probation Office . . . as party defendants”).

        Since the Privacy Act does not apply to the court documents forming the basis of this

action, plaintiffs have stated no cognizable claim. 1 A separate Order of dismissal accompanies

this Memorandum Opinion.

                                                        Ketanji Brown Jackson
DATE: December 12, 2014                                   United States District Judge




1
  Rule 60(a) of the Federal Rules of Civil Procedure permits the correction of court documents
by the respective court sua sponte or on motion.

                                                   2